DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2020 has been entered.

3.	Claims 2-4 and 14-19 are pending.
	Claims 1 and 6-10 have been cancelled.
	Claims 2-4 and 14-19 are examined on the merits with the species, a. platelet-derived endothelial cell growth factor (PD-ECGF) protein.

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawn Rejections
Claim Rejections - 35 USC § 112
5.	The NEW MATTER REJECTION over claims 6-9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn as indicated in the Advisory Action mailed July 31, 2020, section 5.  Claim 1 has been cancelled.
New Grounds of Rejection
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 2-4 and 14-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bais et al., US 10,364,466 B2 (effectively filed March 15, 2013).  Bais discloses a method of predicting a patient’s responsiveness to treatment with a VEGF antagonist suffering .

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

11.	The rejection of claims 2-4 and 14-19 is/ under 35 U.S.C. 103 as being unpatentable over Enomoto et al. (Surg. Today 30: 711-717, 2000), and further in view of Spetzler et al., US 2013/0178383 A1 (published July 11, 2013) is maintained. Claims 1 and 6-10 have been cancelled.
	Applicants continue to argue “[a]t least one distinguishing and patentable feature between the method of claim 2 and Enomoto et al. is that the method as defined in claim 2 is directed to a method in which a response to a given treatment - an anti-angiogenic treatment that is not doxorubicin or interferon - is predicted based on the expression levels of PD-ECFG, whereas in comparison, Enomoto et al. is exclusively concerned with the diagnosis of a tumor based on the expression levels of PD-ECFG”, see Remarks submitted October 6, 2020, page 6, 1st paragraph.  
	Applicants attempt to dissuade one of ordinary skill in the art from maintaining the instant rejection with the assertion, the secondary reference, Spetzler’s teachings are “…[described] in a very general, non-enabling manner” and neither reference alone or in combination teach the claimed invention, see pages 7; and pages 9-11 of the Remarks.
	Furthermore, Applicants note two review articles, Jain and Otrock asserting these articles provide that the VEGF biomarker, another biomarker for angiogenesis has a high degree of uncertainty and accordingly, one of ordinary skill in the art would not have been motivated to implement it in a method of determining and accessing response to anti-angiogenic therapy, see pages 7-9 of the Remarks. And while Applicants submit VEGF is not PD-ECGF, one of ordinary skill 
	Applicants’ arguments and points of view have been carefully reviewed and considered, however found unpersuasive. 
	Foremost, Applicants are reminded that the references relied on make obvious all
of the elements of the claimed invention, the references are presumed to be operable, as
well as presumed enabling. “Note, however, that a reference is presumed operable until
Applicant provides facts rebutting the presumption of operability. In re Sasse, 629 F.2d
675, 207 USPQ 107 (CCPA 1980). Therefore, Applicant must provide evidence showing
that a process for making was not known at the time of the invention.”, see MPEP
2121.02.
	Spetzler teaches the limitations, wherein one of ordinary skill in the art could predict and assess efficacy of a therapy, that primary reference Enomoto does not.  The modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other. See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956). Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill. See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The 
claims obvious.
Furthermore, “obviousness cannot be avoided simply by a showing of some degree of unpredictability in the art so long as there was a reasonable probability of success.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364 (Fed. Cir. 2007). Herein, a reasonably probability of success is established given each method step is taught by the prior art and thus unpersuasive.
Consequently, the rejection is maintained.
Enomoto teaches the immunohistochemistry assessment of formalin-fixed paraffin-embedded pathological specimens from patients with tubular adenoma and carcinoma in adenoma (CIA), see page 712, Patients and Immunohistochemistry sections. The specimens were classified as mild dysplasia, moderate dysplasia and severe dysplasia, see Patients section on page 712.  Inflammatory polyps and hyperplastic polyps were used as controls, see Patients section on page 712.  
	“PD-ECGF was expressed at significant levels only in adenomas…PD-ECFG was not detected in the nonneoplastic polyps and in adenomas with low-grade dysplasia”, see abstract.  
After detecting the levels of PD-ECGF in a sample, the characterizations set forth in the wherein clauses set forth in claim 2 are met because it appears to not to be a manipulative step or impart novelty. The claim merely states the results or conclusion of the results of the previous steps and not tied to any machine and does not transform any article into a different state or thing.  The features described in the dependent claims read on wherein clauses that include elements that are remiss of transformative steps and do not impart novelty.  They simply express the intended result of the positively recited process steps, i.e. measuring protein in sample with antibody.  

	However, Spetzler teaches assessment of gene products or specific biomarkers, such as PD-ECGF within bodily fluids (including plasma) may include primary cancers, as well as metastatic cancers from the colon and renal cell (kidney) using an immunoassay based methods, see page 1, sections 0003 and 0010; page 3, section 0026; page 13, section 0148; Samples section beginning on page 15; page 39, section 0352; page 102, 2nd column, line 9; and page 120, section 1025. Furthermore, Spetzler teaches anti-angiogenic treatments, bevacizumab, sunitinib, thalidomide, everolimus, lenalidomide, sorafenib and a host of others in sections 0926- 0928.
Spetzler also teaches “[t]herapy related tests can be used to predict and assess drug response in individual subjects, i.e., to provide personalized medicine. Predicting a drug response can be determining whether a subject is a likely responder or a likely nonresponder to a candidate therapeutic agent, e.g., before the subject has been exposed or otherwise treated with the treatment. Assessing a drug response can be monitoring a response to a drug, e.g., monitoring the subject's improvement or lack thereof over a time course after initiating the treatment. Therapy related tests are useful to select a subject for treatment who is particularly likely to benefit from the treatment or to provide an early and objective indication of treatment efficacy in an individual subject” see paragraph bridging pages 36 and 37.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art references in order to assess divergent tumors at different stages, as well as in different biological fluids. 
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



16 February 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643